Opinion issued August 30, 2012




                                     In The
                               Court of Appeals
                                     For The
                          First District of Texas

                               NO. 01-10-00800-CV
                                   ____________

                       DONALD C. JACKSON, Appellant

                                        V.

            TEXAS BOARD OF PARDONS & PAROLES, Appellee


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2002-51048


                          MEMORANDUM OPINION

      This is an attempted appeal from an order administratively closing the

underlying trial court case.   Generally, appeals may be taken only from final

judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Here,

no final judgment has been entered in this pending case. Instead, the trial court
administratively closed the case. An order administratively closing a case is not a

final judgment subject to direct appeal, because either party may move in the trial

court to reopen a case that has been administratively closed.1 See, e.g., Martin v.

Commercial Metals Co., 138 S.W.3d 619, 622 n.2 (Tex. App.—Dallas 2004, no

pet.) (case that has been administratively closed remains subject to reopening by

motion).

      On June 5, 2012, the Court notified the parties of its intent to dismiss the

appeal for want of jurisdiction unless appellant filed a response demonstrating this

court’s jurisdiction within 10 days of the date of the notice. See TEX. R. APP. P.

42.3(a). Appellant filed a response, but it does not show grounds for continuing the

appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




1
      However, the denial of a motion to reopen a case that has been administratively
      closed may constitute a final judgment from which a direct appeal may be taken.
      Cf. Stromberger v. Law Offices of Windle Turley, P.C., No. 05-06-00841-CV, 2007
WL 2994643, at *3 (Tex. App.—Dallas 2007, no pet.) (mem. op.) (denial of
      motion to reopen an administratively closed matter has the practical effect of
      dismissing the case).
                                         2